Ostrander, C. J.
{after stating the facts). It is clear that plaintiff corporation, by its receivers, was carrying on its business in this State at the time the contract in question was made.
Was the business so carried on interstate commerce ? The question must be answered by reference to the provisions of the contract, explained and supplemented by the testimony which has been referred to. The contract provides for sales of goods, to be shipped from another State into this State and to be set up, or installed, here. But it does more.
It contemplates the maintenance, within the State, of an agency of the plaintiff, for the purpose of examining, repairing, and replacing the goods sold, for an indefinite period of- time. “Such an agency was maintained. It is not the case of a single transaction, within the State, accompanying or merely incidental to the business of selling goods and installing or setting them up for use, but is the case of conducting, within the State, a regular and continuous business in aid and furtherance of the general business of the plaintiff, and the business so carried on, within the State, is not, or was not, interstate in nature. The facts disclosed distinguish the case and that of International Textbook Co. v. Pigg, 217 U. S. 91 (30 Sup. *610Ct. 481, 27 L. R. A. [N. S.] 493), and the decision of the trial court is supported by Haughton Elevator, etc., Co. v. Candy Co., 156 Mich. 25 (120 N. W. 18); Imperial Curtain Co. v. Jacob, 163 Mich. 72 (127 N. W. 772). It is unnecessary to consider whether there was sufficient evidence of the right of plaintiff to control and enforce the demand sued upon.
The judgment is affirmed.
Bird, Hooker, Moore, and McAlvay, JJ., concurred.